Citation Nr: 0933517	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-06 835	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for 
anxiety neurosis.

2.  Entitlement to an initial compensable rating for chronic 
lymphocytic leukemia (CLL).

3.  Entitlement to a compensable rating for shrapnel scars.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
from August 1967 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which confirmed and continued the existing ratings for the 
Veteran's anxiety neurosis and shrapnel scars, and denied a 
TDIU, but granted service connection for CLL and assigned an 
initial noncompensable rating.  

In another decision since issued in March 2009, during the 
pendency of this appeal, the RO increased the rating for the 
anxiety neurosis to 50 percent retroactively effective from 
the date of receipt of the claim for a higher rating.  The 
Veteran has continued to appeal, requesting an even higher 
rating for his psychiatric disorder.  AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993).  He also has continued to appeal the 
other claims that were denied.


FINDINGS OF FACT

1.  The Veteran's anxiety neurosis causes total occupational 
and social impairment.

2.  And since the Veteran is receiving a 100 percent 
schedular rating in this decision for his anxiety neurosis, 
his TDIU claim is moot because he cannot receive these 
benefits concurrently.



3.  The Veteran's CLL does not currently require medication, 
blood transfusions or any other type of treatment and does 
not result in a hemoglobin count less than 10 g/100 ml.

4.  The Veteran has seven very small shrapnel scars covering 
a cumulative area of approximately 10 sq. cm; they are not 
tender or adherent to the underlying tissue and do not cause 
any associated impairment or limitation of function.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 100 percent rating for 
the anxiety neurosis.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code (DC) 9440 
(2008).

2.  As a consequence of granting a higher 100 percent 
schedular rating for the anxiety neurosis, the TDIU claim 
must be dismissed as a matter of law.  38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (2008).

3.  The criteria are not met, however, for a compensable 
rating for the CLL.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.117, DCs 7700, 7703, 7716 (2008).

4.  The criteria also are not met for a compensable rating 
for the shrapnel scars.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.118, DCs 7801-7805 (effective 
October 2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.



In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, the RO sent the Veteran letters in March 2006, 
July 2006, March 2008, and February 2009 complying with the 
notice requirements under 38 C.F.R. § 3.159(b)(1), Dingess, 
Nehmer, and Vazquez-Flores.  The Board realizes that all of 
these letters were sent to the Veteran after issuance of the 
May 2006 rating decision.  Nevertheless, this is 
nonprejudicial, i.e., harmless error.  See Mlechick v. 
Mansfield, 503 F.3d 1340, 1346 (Fed.Cir.2007) (noting a 
notice error is nonprejudicial if the "fundamental fairness 
of the adjudication" is unaffected).  After providing the 
notices the Veteran was given an opportunity to provide any 
additional evidence he may have.  In a March 2009 letter, the 
Veteran indicated that he had no other evidence to submit.  
The RO then readjudicated the claim in a March 2009 SSOC. 

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records that he and his representative identified.  

The Veteran was examined for VA compensation purposes in 
April 2008. These examination reports are adequate for rating 
purposes with respect to his CLL and scars, insofar as 
determining the relative severity of these conditions.  
38 C.F.R. § 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The Board finds that the current record contains 
sufficient medical evidence with which to accurately evaluate 
the severity of these disabilities, that is, without the need 
for another examination.  38 C.F.R. § 3.327.  Accordingly, 
the Board finds that no further development is needed to meet 
the requirements of the VCAA or the Court.



II.	Increased Rating for the Anxiety Neurosis

The Veteran was service connected for his psychiatric 
disorder immediately following his discharge from service in 
July 1970.  The RO initially denied his claim for an 
increased rating, however, during the pendency of the appeal 
the RO increased the rating to 50 percent effective February 
3, 2006, the date of filing this claim for increase.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  However, he believes 
the 50 percent rating still does not sufficiently compensate 
him for the extent of disruption caused by his condition.  
For the reasons and bases discussed below, the Board agrees 
and finds, instead, he is entitled to an even higher 
100 percent rating.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in determining the present 
level of disability, the Board must consider whether the 
rating should be "staged."  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.



The Veteran's psychiatric disorder has been evaluated under 
the general rating formula for mental disorders.  Under these 
criteria, a 50 percent rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to particular symptoms such as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.



The RO attempted to differentiate the symptoms of the 
Veteran's psychiatric disability that are service connected 
from those symptoms which are not service connected.  But the 
Board finds there is not sufficient medical evidence to make 
this distinction, even considering the results of his two VA 
compensation examinations in June 2006 and October 2008, and 
therefore will resolve all reasonable doubt in his favor 
concerning this and consider all of his psychiatric symptoms 
to be part and parcel of his service-connected anxiety 
neurosis.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (if VA cannot distinguish by competent medical opinion 
the extent of symptoms that are attributable to service-
related causes from those that are not, VA must resolve all 
reasonable doubt in the Veteran's favor and effectively 
presume that all symptoms in question are related to his 
military service, i.e., part and parcel of his service-
connected disability); see, too, Howell v. Nicholson, 19 Vet. 
App. 535, 540 (2006).

The Veteran, as mentioned, has undergone two VA mental status 
evaluations for compensation purposes since filing his claim 
for an increased rating.  His evaluation in June 2006 
resulted in diagnoses of posttraumatic stress disorder (PTSD) 
by history, major depression and executive dysfunction 
syndrome post cerebrovascular accident (i.e., stroke).  He 
received a Global Assessment of Functioning (GAF) score of 
only 40.  The examiner noted the Veteran lacks the initiative 
and persistence to perform any task.  She also noted the 
Veteran had memory problems and reacts slowly to events.  She 
described him as quiet and passive and his affect as calm yet 
bland.  She noted no evidence of active delusions and that he 
denied suicidal or homicidal thoughts.  He stated that he had 
heard voices calling out his name, seeing shadows, hearing 
noises of gunshots and frequent nightmares of picking up the 
body parts of dead soldiers.  He also reported being tired 
and unmotivated.  His wife indicated he required assistance 
to carry out all of his activities of daily life.  

During the more recent 2008 VA examination, the examiner 
diagnosed generalized anxiety disorder and assigned a 
slightly higher GAF score of 50.  The Veteran reported having 
an anxious mood, tremors, panic attacks, crying spells, 
feeling of hopelessness and isolation.  The examiner found 
that the Veteran was oriented to person and place but not to 
time and that he had loose associations and a paucity of 
ideas.   The examiner also noted impaired recent memory and 
circumstantial speech.  The examiner further indicated there 
was total social and occupational impairment due to the 
mental signs and symptoms.

These examination reports list GAF scores of 40 and 50.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  And 
according to the DSM-IV, a GAF score of only 40 is indicative 
of some impairment in reality testing or communication or 
major impairment in several areas, such as work, school or 
family relations, judgment, thinking or mood (e.g., no 
friends, unable to keep a job).  See Quick Reference to the 
Diagnostic Criteria from DSM-IV 47 (1994) (emphasis added).  
Indeed, the 2008 VA compensation examiner confirmed as much 
by expressly indicating the Veteran has total social and 
occupational impairment on account of the severity of his 
mental signs and symptoms, so by logical deduction presumably 
referring to his service-connected psychiatric disability.

For these reasons and bases, although all of the enumerated 
symptoms recited for the 100 percent rating are not shown, 
the Board finds that the severity of the Veteran's 
psychiatric symptoms and the effect of those symptoms on his 
social and work situation justify such a rating.  See 
Mauerhan, supra.  In fact, a finding of total social and 
occupational impairment, alone, is justification and reason 
enough to assign a 100 percent schedular rating.  See Johnson 
v. Brown, 7 Vet. App. 95, 
97-99 (1994).  The Board thus concludes that the evidence 
supports assigning this higher rating.



One final point worth mentioning, since the Veteran is 
receiving the maximum disability rating possible, there is no 
need to discuss whether there has been compliance with the 
duty-to-notify-and-assist provisions of the VCAA as they 
pertain to this claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  Even were the Board to presume, for the sake 
of argument, there has not been, this is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.

III.  TDIU

By virtue of this decision, the Veteran has been granted a 
total (i.e., 100 percent) schedular rating for his anxiety 
neurosis.  Consequently, his TDIU claim has become moot and 
must be dismissed as a matter of law.  See Green v. West, 
11 Vet. App. 472, 476 (1998), citing Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994) (a claim for a TDIU presupposes that 
the rating for the condition(s) at issue is less than 100 
percent); and Holland v. Brown, 6 Vet. App. 443 (1994) 
(a 100 percent schedular rating means that a Veteran is 
totally disabled).  See also Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001) and Bowling v. Principi, 15 Vet. App. 1 
(2001) (indicating a Veteran is precluded from receiving 
VA disability compensation at the maximum 100-percent level 
concurrently with a TDIU).

IV.  Increased Rating for the CLL

In May 2006, the RO granted service connection for CLL on the 
basis of presumptive exposure to Agent Orange in the Republic 
of Vietnam and assigned an initial noncompensable rating.  
The Veteran appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
However, for the reasons and bases discussed below, the Board 
finds no basis on which to assign a compensable rating.



Leukemia is rated under 38 C.F.R. § 4.117, Diagnostic Code 
7703.  DC 7703 provides that leukemia with active disease or 
during a treatment phase is rated 100 percent disabling.  
Otherwise, leukemia is rated as anemia (DC 7700) or aplastic 
anemia (DC 7716), whichever would result in the greater 
benefit.  A Note to DC 7703 provides that the 100 percent 
rating shall continue beyond the cessation of any surgical, 
radiation, antineoplastic chemotherapy or other therapeutic 
procedures.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R § 3.105(e).  
If there has been no recurrence, the VA adjudicator is to 
rate on residuals.  38 C.F.R. § 4.117. 

DC 7700 provides ratings for hypochromic-microcytic and 
megaloblastic anemia, such as iron deficiency and pernicious 
anemia.  Anemia with hemoglobin 10gm/100 ml or less, 
asymptomatic, is rated noncompensably (0 percent) disabling.  
Anemia with hemoglobin 10gm/100ml or less with findings such 
as weakness, easy fatigability or headaches, is rated 10 
percent disabling.  Anemia with hemoglobin 8gm/100ml or less, 
with findings such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath, is rated 30 percent 
disabling.  Anemia with hemoglobin 7gm/100ml or less, with 
findings such as dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute) or syncope (three 
episodes in the last six months), is rated 70 percent 
disabling.  Anemia with hemoglobin 5gm/100ml or less, with 
findings such as high output congestive heart failure or 
dyspnea at rest, is rated 100 percent disabling.  A Note to 
DC 7700 provides that complications of pernicious anemia, 
such as dementia or peripheral neuropathy, are to be rated 
separately.  38 C.F.R. § 4.117.  

DC 7716 provides ratings for aplastic anemia.  Aplastic 
anemia requiring continuous medication for control is rated 
10 percent disabling.  Aplastic anemia requiring transfusion 
of platelets or red cells at least once per year but less 
than once every three months, or; infections recurring at 
least once per year but less than once every three months, is 
rated 30 percent disabling.  Aplastic anemia requiring 
transfusion of platelets or red cells at least once every 
three months, or; infections recurring at least once every 
three months, is rated 60 percent disabling.  Aplastic anemia 
requiring bone marrow transplant, or; requiring transfusion 
of platelets or red cells at least once every six weeks, or; 
infections recurring at least once every six weeks, is rated 
100 percent disabling.  38 C.F.R. § 4.117.

VA treatment records show that the Veteran was diagnosed with 
mild lymphocytosis confirmed to be a B-cell CLL in January 
2006.  The physician indicated that there was no treatment 
needed at that time but that the Veteran should be monitored 
for the development of anemia, thrombocytopenia or the 
involvement of more than 4 lymph nodes.   

An April 2008 VA examination found that the Veteran had a 
stable white blood cell count, adequate hemoglobin count and 
adequate platelets.  The examiner noted that the Veteran did 
not currently require treatment.  The Veteran's hemoglobin 
was 14.6 g/dL (or 14.6 g/100ml).  

Unfortunately, there is no basis to assign a compensable 
rating for the Veteran's CLL. As he is not currently 
receiving treatment, his condition does not warrant a 
compensable rating under DC 7703.  He does not warrant a 
compensable rating under DC 7700 because his hemoglobin is 
greater than 10 g/100 ml.  And as he has not required 
medication or blood transfusions, his condition does not 
warrant a compensable rating under DC 7716.  Therefore, as 
there is no basis for a compensable rating under DC 7700, 
7703, or 7716, the Veteran's appeal is denied.  And as the 
Veteran's condition has not warranted a compensable rating 
since the grant of service connection, there is no basis to 
"stage" his rating under Fenderson.
  
V.  Increased Rating for the Shrapnel Scars

In December 1970, the Veteran was granted service connection 
for shrapnel scars of the anterior chest, right knee and left 
ankle and assigned a noncompensable rating.  The Veteran was 
granted service connection for a scar on his right gluteus 
which was initially assigned a compensable rating but later 
reduced to the noncompensable level.  In February 2006, the 
Veteran filed a claim for increased ratings specifically for 
the right knee and left ankle disabilities.  As the April 
2008 examination evaluated all the Veteran's shrapnel scars, 
the Board will consider the additional scars as well.  
However, the Board finds that compensable ratings are not 
warranted for the scars individually or cumulatively under 
the old or new criteria.  

The Veteran's scars were rated under DC 7805 based on 
limitation of function of the affected part.  At the time the 
Veteran filed his claim for increase, a 10 percent disability 
rating was warranted for a scar that is deep or that causes 
limited motion in an area or areas exceeding 6 square inches 
(39 square centimeters); for a superficial scar that does not 
cause limited motion but which covers an area of 144 square 
inches (929 sq. cm.) or greater; for an unstable, superficial 
scar; for a superficial scar that is painful on examination; 
or for a scar that causes limitation of function of the 
affected part.  38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 
7804, 7805.  

In October 2008, the regulations regarding scars were amended 
to allow for either separate or cumulative ratings for scars 
on multiple parts of the body.  Under the new criteria, DC 
7801 provides that deep and nonlinear burn scar(s) or scar(s) 
due to other causes that are not of the head, face, or neck 
and that cover an area or areas of 144 square inches (929 sq. 
cm.) or greater  warrant a 40 percent rating, a deep and 
nonlinear scar covering an area or areas of at least 72 
square inches (465 sq. cm.) but less than 144 square inches 
(929 sq. cm.) warrants a 30 percent rating, a deep and 
nonlinear scar covering an area or areas of at least 12 
square inches (77 sq. cm.) but less than 72 square inches 
(465 sq. cm.) warrants a 20 percent rating, and a  deep and 
nonlinear scar covering an area or areas of at least 6 square 
inches (39 sq. cm.) but less than 12 square inches (77 sq. 
cm.) warrants a 10 percent rating.  Note (1): A deep scar is 
one associated with underlying soft tissue damage.  Under DC 
7802, superficial and nonlinear burn scar(s) or scar(s) due 
to other causes that are not of the head, face, or neck that 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater warrant a 10 percent rating.  Note (1): A superficial 
scar is one not associated with underlying soft tissue 
damage.  Under DC 7804, five or more scars that are unstable 
or painful warrant a 30 percent rating, three or four scars 
that are unstable or painful warrants a 20 percent rating, 
one or two scars that are unstable or painful warrant a 10 
percent rating.  Note (1): An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  Under DC 7805 any other scars, including linear 
scars, are to rated based on any disabling effect(s).  
38 C.F.R. § 4.118, DC 7801-7805 (effective October 23, 2008).

An April 2008 VA examination, found seven shrapnel scars- one 
on the right gluteus, two on the right knee, one on the left 
ankle and three on the right chest.  The scar on the right 
gluteal measured 2 cm by 2.5 cm (5 sq. cm).  The scars on the 
right knee measured 1 cm by 1 cm (1 sq. cm) and 2 cm by 1 cm 
(2 sq. cm).  The scar on the left ankle measured 0.5 cm by 
0.8 cm (0.4 sq. cm). The scars on the right chest measured 
0.25 cm by 1 cm (0.25 sq. cm.), 1 cm by 1 cm (1 sq. cm), and 
0.25 cm by 0.25 cm (.125 sq. cm). None of the scars had 
tenderness, adherence, limitation of function or tissue 
damage.

The Veteran's scars do not warrant a compensable rating under 
either the old or new criteria because they cover too small 
an area (both individually and cumulatively) and none is 
tender, adherent to the underlying tissue, or causes any 
associated impairment or limitation of function.


ORDER

A higher 100 percent schedular rating is granted for the 
anxiety neurosis, subject to the laws and regulations 
governing the payment of VA compensation.

The TDIU claim is dismissed as a consequence, as moot.

The claim for an initial compensable rating for the CLL is 
denied.

The claim for a compensable rating for the shrapnel scars 
also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


